Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  129705                                                                                                      Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  EDDIE LEE THOMPSON,
            Plaintiff-Appellant,
  v                                                                 SC: 129705
                                                                    COA: 261370
  MICHIGAN DEPARTMENT OF
  CORRECTIONS,
             Defendant-Appellee.
  ______________________________

         On order of the Chief Justice, the application for leave to appeal filed October 18,
  2005 is DISMISSED for failure to pursue the case in conformity with the order of
  February 11, 2004 in Thompson v Department of Corrections No. 125332. That order
  provided that further appeals were not to be filed until the full entry fee in that case was
  paid. Following entry of that order, plaintiff-appellant paid the partial filing fee on
  March 3, 2004. Because the full entry fee in case 125332 has not been paid, this appeal
  is dismissed.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 19, 2005                    _________________________________________
                                                                               Clerk